Citation Nr: 0631922	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-23 252	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In May 2005, the veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
associated with the claims file.  Subsequently, in June 
2005, the Board remanded the case to the RO for additional 
development.  The case is now before the Board for further 
appellate consideration.

The Board notes that in an April 2006 VA Form 21-8940, the 
veteran filed a claim for entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU) due to a service-connected disability.  This claim is 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded again to comply with the Board's 
June 2005 remand instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

During the pendency of this appeal, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date, if an extraschedular was granted on appeal. 

In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The governing norm in these 
exceptional cases is a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).  In compliance with 
the June 2005 Board decision, in a September 2005 letter, 
the veteran was provided with notice and asked to identify 
health care providers as described in instruction paragraphs 
1 and 2 of the Board's decision with regard to the issue of 
entitlement to an extraschedular rating.  However, the Board 
finds that the VA failed to review the veteran's claim for 
entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for bilateral hearing loss.  The VA did not 
issue a supplemental statement of the case (SSOC) addressing 
the veteran's claim for an extraschedular.  Therefore, this 
case must remanded for compliance with instruction paragraph 
3 of the Board's June 2005 decision.

Finally, the Board observes that the appellant's 
extraschedular and TDIU claims are so closely tied, that a 
final decision on the TDIU issue cannot be rendered until a 
decision on the extraschedular claim has been rendered 
because they are "inextricably intertwined."  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that: includes an explanation as to an 
effective date, if an extraschedular 
evaluation is granted, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claims file 
must include documentation that there 
has been compliance with the VA's duties 
to notify and assist a claimant.

2.  The VA should refer the veteran's 
claim for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2006).

3.  After receipt of any and all newly 
acquired evidence, the VA should again 
review the veteran's claim for 
entitlement to extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2006) for 
bilateral hearing loss.  If the decision 
remains in any way adverse to the 
veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which 
to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  No action by the veteran is 
required until he receives further notice.  The purposes of 
this remand are to comply with due process of law and to 
further develop the veteran's claim.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of 
the above.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. */BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



